07/21/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0495



                                 No. DA 19-0495

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

TIMOTHY MCNEW,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 15-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including August 12, 2020, within which to prepare, serve, and file its

response brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 21 2020